Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendments filed on 8/13/2021.
Claims 1 and 4-11 are currently pending and have been examined.
Claims 1 and 4-11 are currently rejected.
This action is made FINAL.
Response to Arguments
Applicant’s arguments filed 8/13/2021 have been fully considered but they are not persuasive.
In light of the amendments to the specification, the specification objections have been withdrawn.
In light of the amendments to the claims, the claim objections have been withdrawn.
Regarding the 112 rejections, in light of the amendments these rejections have been withdrawn except for one rejection regarding claim 1 and “the driver”.
Applicant’s arguments with regards to the art rejections have been considered and appear to be directed solely to the instant amendments to the claims. Accordingly, the claims are addressed in the body of the rejections below. Applicant has amended and argues that the switch for the degraded driving mode is to be made “immediately after an expiration of said predetermined time”. In light of these amendments the examiner has remapped Mukai to show the amended limitations. The “predetermined time” is clearly shown by time “T” as shown in figs. 3-6 and 8.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1 and 4-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the driver" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4-11 are rejected due to their dependence on rejected claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6-7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mukai (U.S. Pub. No. 2018/0173227).
Regarding claim 1:
Mukai teaches:
A method for controlling a driving means of  a motor vehicle (A vehicle control device includes a takeover operation unit configured to execute operations whereby at least a portion of automated driving is handed over to manual driving performed by a driver [abstract]), said driving means being able to be controlled according to one or the other of at least two driving modes (automated driving is handed over to manual driving [abstract]), comprising: 
a manual driving mode in which the driving means are controlled manually (a driving mode (which may include the manual driving mode) in which the level of driving automation is relatively low. [0083]), by the driver of the motor vehicle (manual driving performed by a driver [abstract]), and an autonomous driving mode in which the driving means are controlled automatically (The automated driving mode is a driving mode in which the vehicle travels under the control of the control system 12 in a state in which the driver does not operate the operating devices 24 (specifically, the accelerator pedal, the steering wheel, and the brake pedal). Stated otherwise, in the automated driving mode, the control system 12 controls a portion or all of the driving force device 28, the steering device 30, and the braking device 32 in accordance with sequentially created action plans. [0082];), by a computation unit of the motor vehicle (under the control of the control system 12 [0082]), the method comprising, on exiting the autonomous driving mode (in step S201 of FIG. 9, the takeover operation unit 74 ; 
a) acquisition of at least one item of data representing an environment in front of the motor vehicle (The external environment sensors 14 acquire information (hereinafter referred to as external environmental information) indicative of the state of the external environment around the vehicle, and output the acquired external environmental information to the control system 12. More specifically, the external environment sensors 14 are configured to include a plurality of cameras 38, a plurality of radar devices 39, and a plurality of LIDAR devices 40 (Light Detection and Ranging; Laser Imaging Detection and Ranging). [0070]; The information acquisition unit 58 acquires information necessary for the process of determining conditions (hereinafter referred to as environmental conditions) in relation to the travel environment of the vehicle. As detailed examples of such necessary information, there may be cited time information (for example, the current time, the time zone, an expected arrival time), geographic information (for example, latitude, longitude, altitude, topography, differences in elevation), and weather information (for example, the weather, temperature, humidity, forecast information). [0090]; The driving difficulty level acquisition unit 68 acquires the degree of driving difficulty of travel segments in which the host vehicle 100 travels after the manual takeover completion point P1, during traveling of the host vehicle 100. The degree of driving difficulty is evaluated on the basis of an index value determined from the surrounding environment (backlight, fog, rain, nighttime, etc.), the situation of surrounding vehicles (congestion, speed of other vehicles, etc.), the road environment (curves, inclination, outlook, etc.), and the like at the time of manual driving. [0098]); 
b) computation of a coefficient of visibility of at least a portion of the environment on the basis of the acquired item of data (in the case that automated driving is impossible in the interruption recommendation section due to weather conditions or the like for which detection of the surrounding situation is difficult with a camera, then automated driving is suspended and operation of the vehicle is handed over to manual driving. [0005]; The driving difficulty level acquisition unit 68 acquires the degree of driving difficulty of travel segments in which the host vehicle 100 travels after the manual takeover completion point P1, during traveling of the host vehicle 100. The degree of driving difficulty is evaluated on the basis of an index value determined from the surrounding environment (backlight, fog, rain, nighttime, etc.), the situation of surrounding vehicles (congestion, speed of other vehicles, etc.), the road environment (curves, inclination, outlook, etc.), and the like at the time of manual driving. [0098]; the examiner is interpreting the “driving difficulty level” to represent the “coefficient of visibility”);
and c) selection, as a function of said coefficient of visibility (The takeover request timing setting unit 72 calculates a TOR advancement amount .DELTA.P (time or distance) of the planned TOR starting point Pa in accordance with the duration Tk of automated driving, the level of driving difficulty in the upcoming manual driving segment, the state of the driver during automated driving, and the like, and acquires a corrected planned TOR starting point Pb by correcting the planned TOR starting point Pa by the TOR advancement amount .DELTA.P. [0102]), of a way of exiting from the autonomous driving mode, from among at least two separate exiting ways (fig. 8, steps S103-S106; see also [0148-151]; In the case that the driver has not taken over the 
consisting of: switching into the manual driving mode (fig. 3, manual driving between P2 and P0; fig. 9, step S104) after a predetermined time (fig. 3, manual driving is fully enacted after the handover process that spans “planned takeover time period T”; fig. 8, step S102; In the reference example of FIG. 3, a planned takeover time period T (sec) is acquired, and the driver is assisted so that the handover to manual driving is completed within the planned takeover time period T. [0104]), and switching into a degraded driving mode (fig. 8, step S106), 
wherein the degraded driving mode consists, for the computation unit, of controlling the driving means (In the case that the driver has not taken over the responsibility for manual driving even though the planned takeover time period T has elapsed in the aforementioned step S105 (step S105: YES), the process proceeds to step S106 and a degenerate control is executed. In the degenerate control, the hazard lamp is turned on and the vehicle is stopped or a stopped state of the vehicle is maintained by automatic braking. Further, when the vehicle is stopped, at least one of the actions of causing the vehicle to approach the road shoulder by a steering control, or making a lane change from the passing lane to the travel lane of an expressway is performed. [0151]) so that the computation unit switches into manual driving mode immediately after an expiration of said predetermined time (fig. 3, manual driving is fully enacted after the handover process that spans “planned takeover time period T”; fig. 8, step S102; In the reference example of FIG. 3, a planned takeover time period T (sec) is acquired, and the .
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Mukai to combine the separate teaching of Mukai in order to slow the vehicle down and get it to a safer location before fully handing over the manual control to the driver. It is also held that “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose” [MPEP 2144.06(I)]. Therefore combining the method of switching over to manual driving after a specified time period and switching to a degraded driving mode to create a degraded driving mode that switches to manual after that same specified time period would have been obvious in light of the two teaching provided by Mukai.
Regarding claim 4:
Mukai teaches all the limitations of claim 1, upon which this claim is dependent.
Mukai further teaches:
further comprising, between b) and c) (the system would inherently have to compute a coefficient of visibility (step b) before and would not be able to make a selection of a mode as a function of said coefficient of visibility until after evaluating the level of risk based on said coefficient of visibility.), evaluation of a level of risk which is relative to a capability of the driver to be aware of a potential danger (. The degree of driving difficulty is evaluated on the basis of an index value determined from the surrounding , as a function of said coefficient of visibility (The driving difficulty level acquisition unit 68 acquires the degree of driving difficulty of travel segments in which the host vehicle 100 travels after the manual takeover completion point P1, during traveling of the host vehicle 100. The degree of driving difficulty is evaluated on the basis of an index value determined from the surrounding environment (backlight, fog, rain, nighttime, etc.), the situation of surrounding vehicles (congestion, speed of other vehicles, etc.), the road environment (curves, inclination, outlook, etc.), and the like at the time of manual driving. The driver state acquisition unit 69 monitors the state of the driver, and based on image data of the driver from the vehicle interior camera 27, as well as detection signals from various sensors such as when the driver is grasping the steering wheel or the like, numerically determines whether a state exists in which it is possible to transition quickly to handing over the responsibility for manual driving to the driver, by indexing such a state. For example, a case in which the driver is monitoring the surrounding environment, a case in which the driver is dozing, a case in which the driver is operating a mobile information terminal, a case in which the driver is reading, and the like, are indexed, and the numerical determination is made based on the indexing. [0098-0099])
 and, in c), the way of exiting is selected as a function of at least the evaluated level of risk (The takeover request timing setting unit 72 calculates a TOR advancement amount .DELTA.P (time or distance) of the planned TOR starting point Pa in accordance with the duration Tk of automated driving, the level of driving difficulty in the upcoming .
Regarding claim 6:
Mukai teaches all the limitations of claim 4, upon which this claim is dependent.
Mukai further teaches:
further comprising: detection of a direction in which the driver is looking (The driver state acquisition unit 69 monitors the state of the driver, and based on image data of the driver from the vehicle interior camera 27, as well as detection signals from various sensors such as when the driver is grasping the steering wheel or the like, numerically determines whether a state exists in which it is possible to transition quickly to handing over the responsibility for manual driving to the driver, by indexing such a state. For example, a case in which the driver is monitoring the surrounding environment, a case in which the driver is dozing, a case in which the driver is operating a mobile information terminal, a case in which the driver is reading, and the like, are indexed, and the numerical determination is made based on the indexing. [0099]) 
and wherein said level of risk is evaluated as a function also of the direction in which the driver is looking (The takeover request timing setting unit 72 calculates a TOR advancement amount .DELTA.P (time or distance) of the planned TOR starting point Pa in accordance with the duration Tk of automated driving, the level of driving difficulty in the upcoming manual driving segment, the state of the driver during automated driving, and the like, and acquires a corrected planned TOR starting point Pb .
Regarding claim 7:
Mukai teaches all the limitations of claim 1, upon which this claim is dependent.
Mukai further teaches:
wherein said item of data is an image acquired by an image sensor oriented toward the front of the motor vehicle (The external environment sensors 14 acquire information (hereinafter referred to as external environmental information) indicative of the state of the external environment around the vehicle, and output the acquired external environmental information to the control system 12. More specifically, the external environment sensors 14 are configured to include a plurality of cameras 38, a plurality of radar devices 39, and a plurality of LIDAR devices 40 (Light Detection and Ranging; Laser Imaging Detection and Ranging). [0070]; examiner is interpreting "a plurality of cameras" to include cameras that are oriented towards the front of the vehicle.).
Regarding claim 11:
Mukai teaches all the limitations of claim 1, upon which this claim is dependent.
Mukai further teaches:
wherein the exiting from the autonomous driving mode is commanded when the computation unit receives an instruction from an input means available to the driver (in step S103, the takeover operation unit 74 monitors whether or not taking over of manual driving by the driver has been completed, and operations of the steering wheel or operations of the accelerator pedal, as well as the state of the driver are detected (the state of the driver is confirmed with a camera provided in the vehicle compartment). In , or when the computation unit establishes an impossibility of continuing driving in autonomous mode taking account of signals received from environment sensors (in the case that automated driving is impossible in the interruption recommendation section due to weather conditions or the like for which detection of the surrounding situation is difficult with a camera, then automated driving is suspended and operation of the vehicle is handed over to manual driving. [0005]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mukai (U.S. Pub. No. 2018/0173227) in view of Nehmadi (U.S. Pub. No. 2016/0292905).
Regarding claim 5:
Mukai teaches all the limitations of claim 4, upon which this claim is dependent.
Mukai further teaches:
further comprising: detection of obstacles (using the various information input thereto, the external environment recognition unit 50 generates "dynamic" external environment recognition information, including information concerning obstacles such as parked or stopped vehicles, traffic participants such as people and other vehicles, and the colors of traffic signals. [0086];)
Mukai does not explicitly teach, however Nehmadi teaches:
further comprising: detection of obstacles (The processing system 210 is configured to process data (e.g., energy level, direction, reflection angle of the emitted and reflected beam) in order to generate a 3D-map of the entire environment or of certain objects in the  and of determination of a position (The processing system 210 is configured to process data (e.g., energy level, direction, reflection angle of the emitted and reflected beam) in order to generate a 3D-map of the entire environment or of certain objects in the environment [0028]; examiner is interpreting that by creating a 3D-map of the environment the system would necessarily determine the position of the objects in said environment.), of a speed (The additional information together with the active/passive measurements can be utilized by the processing system 210 to determine a size of each object, its speed, and its direction relative to the vehicle. [0028]) and of a direction (The additional information together with the active/passive measurements can be utilized by the processing system 210 to determine a size of each object, its speed, and its direction relative to the vehicle. [0028]) of each detected obstacle, 
wherein said level of risk is evaluated (In an embodiment, the classification of suspicious objects is based on a predetermined list of suspicious objects. For example, objects predetermined to be suspicious may be, but are not limited to, other vehicles on the road, pedestrians, animals, debris on the road, and so on. The list can be dynamically updated. Typically, objects that are in close-proximity to the vehicle and may pose danger or hazard are classified as suspicious. It should be noted that an object can be classified as "suspicious and stationary" or "suspicious and non-stationary". The various embodiments for object classifications are discussed in detail above. [0057]) also as a function of the position, of the speed and of the direction of each detected obstacle (Typically, objects that are in close-proximity to the vehicle and may pose danger or hazard are classified as suspicious. [0057]; examiner is interpreting this limitation to .
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Mukai to include the teachings as taught by Nehmadi because “objects that are in close-proximity to the vehicle and may pose danger or hazard are classified as suspicious [Nehmadi 0057]”. Classification of the multiple obstacles in the vehicles view can help the system prioritize what objects to focus on for purposes of visibility calculations, risk assessment, or manual driving handovers.
Claims 8 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mukai (U.S. Pub. No. 2018/0173227) in view of Ehlgen (U.S. Pub. No. 2013/0070966).
Regarding claim 8:
Mukai teaches all the limitations of claim 7, upon which this claim is dependent.
Mukai does not explicitly teach, however Ehlgen teaches:
wherein, in b), the coefficient of visibility is computed taking account of an overall coefficient characterizing an average visibility of the environment over the whole of the acquired image (the signal based on the total blindness probability or the total visibility probability may include a warning of a detected blindness or nonexistent visibility when an average blindness probability or visibility probability formed from the blindness probabilities or visibility probability of the quantity of partial images exceeds or drops below a limiting value. [0038]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Mukai to include the teachings as taught by Ehlgen because “based on the blindness probability, it is thus possible to determine whether a piece of image information 
Regarding claim 9:
Mukai teaches all the limitations of claim 7, upon which this claim is dependent.
Mukai does not explicitly teach, however Ehlgen teaches:
wherein in step b), the coefficient of visibility is computed taking account of at least a local coefficient, characterizing a visibility of a determined portion of the environment on the acquired image (In a step 105, a separate visibility value is determined for each of the partial images. A variable of the visibility value depends in each case on whether objects are detected in the assigned partial image and, if objects are detected, how many objects are detected. The detection of the objects may be part of the method according to the present invention, or it may be carried out separately therefrom. If the object detection is carried out separately, the method according to the present invention may be provided with corresponding object information from which the number of objects per partial image may be ascertained. In a step 107, edge contours are determined for each partial image. This may take place on the basis of known methods for determining edges in an image. A blindness threshold value is determined and set in a step 109. The blindness threshold value is set as a function of a brightness of the image. For this purpose, the brightness of the image may be initially determined, and a blindness threshold value corresponding to the brightness may be subsequently selected. In a step 111, a separate blindness value is determined for each partial image. The blindness value is determined in that a value for each partial image is formed on the basis of the edge .
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Mukai to include the teachings as taught by Ehlgen because “based on the blindness probability, it is thus possible to determine whether a piece of image information affecting the partial image is faulty due to a camera blindness and should therefore not be evaluated in the corresponding functions or should be evaluated only to a limited extent [Ehlgen 0012]”.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mukai (U.S. Pub. No. 2018/0173227) in view of Ehlgen (U.S. Pub. No. 2013/0070966) in further view of Nehmadi (U.S. Pub. No. 2016/0292905).
Regarding claim 10:
Mukai in view of Ehlgen teaches all the limitations of claim 9, upon which this claim is dependent.
Mukai in view of Ehlgen does not teach, however Nehmadi teaches:
wherein said determined portion of the environment is an obstacle or a road infrastructure (The fusion of active and passive measurements may include utilizing the active sensor 220 to measure objects in areas were the passive sensor 230 does not provide a reliable measurement. Whether the passive sensor 230 can provide a reliable measurement for an object may be based on, but not limited to, a classification of the object, a visibility of the object in the image, and the like. In an embodiment, if a reliable passive measurement can be achieved, the active sensor 220 is not utilized. Thus, the disclosed embodiments may significantly reduce the number of active measurements performed by the active sensor 220. [0030]; The image 300 is segmented to identify objects 310. [0042]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Mukai in view of Ehlgen to include the teachings as taught by Nehmadi because “objects that are in close-proximity to the vehicle and may pose danger or hazard are classified as suspicious [Nehmadi 0057]”. Classification of the multiple obstacles in the vehicles view can help the system prioritize what objects to focus on for purposes of visibility calculations, risk assessment, or manual driving handovers.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R Jagolinzer whose telephone number is (571)272-4180. The examiner can normally be reached M-Th 8AM - 4PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571)272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Scott R. Jagolinzer
Examiner
Art Unit 3665



/S.R.J./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665